Citation Nr: 1718235	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative disc disease of the lumbar spine with residuals from a laminectomy and a discectomy ("lumbar spine disability") prior to June 20, 2009. 

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spine disability from June 30, 2009 to December 19, 2012.

3.  Entitlement to a disability rating in excess of 20 percent for lumbar spine disability from December 20, 2012 to September 7, 2015.

4.  Entitlement to a disability rating in excess of 60 percent for lumbar spine disability from January 1, 2016 to the present.

5.  Entitlement to an increased rating for radiculopathy of the right lower extremity (sciatic nerve) associated with the lumbar spine disability, rated as 20 percent disabling from October 27, 2012.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In a March 2010 rating decision, the RO increased the disability rating for the Veteran's service-connected lumbar spine disability to 10 percent disabling effective June 30, 2009.  Then, in February 2013, the RO increased the disability rating to 20 percent disabling effective December 20, 2012.  In a November 2015 rating decision, the RO increased the disability rating to 100 percent disabling, effective pursuant to 38 C.F.R. § 4.30 (2016), for the time period of September 8, 2015 to December 31, 2015.  A 20 percent rating was to become effective from January 1, 2016.  In a February 2017 rating decision, the RO increased the disability rating from 20 to 60 percent disabling, effective January 1, 2016.  As the various  increases do not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2015, the Board remanded the case for further development of the evidence.  

In August 2016, the Veteran was afforded an informal hearing conference before a RO Decision Review Officer (DRO).  The DRO Informal Conference Report
is of record.

In a written statement received in April 2016, the Veteran raised the issue of entitlement to a temporary total disability rating for the purpose of convalescence due to hip surgery.  The Veteran is advised that his statements do not meet the standards of a complete claim under 38 C.F.R. §  3.150(a) (2016).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 (2016) for filing a claim for VA benefits.  


FINDINGS OF FACT

1.  Prior to June 30, 2009, the disability picture associated with the Veteran's lumbar spine disability did not present any reduction in range of motion of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, any associated objective neurologic abnormalities, or other functional impairment.

2.  From June 30, 2009 to October 26, 2012, the disability picture associated with the Veteran's lumbar spine disability most closely approximated the criteria for a 10 percent disability evaluation, based on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees.  The disability picture during this period was not manifested by forward flexion limited between 30 and 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees, or muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour.

3.  From October 27, 2012 to September 7, 2015, the disability picture associated with the Veteran's lumbar spine disability most closely approximated the criteria for a 20 percent disability evaluation, based on functional limitations approximating no more than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The disability picture during this period was not manifested by forward flexion limited to 30 degrees or less; favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the last 12 months.

4.  From January 1, 2016 to the present, the disability picture associated with the Veteran's lumbar spine disability most closely approximates the criteria for a 60 percent disability evaluation based on incapacitating episodes having a total duration of at least six weeks.  The disability picture has not been manifested by unfavorable ankylosis of the entire spine.

5.  In a statement received from the Veteran in October 2016, he indicated that he wished to withdraw from appellate review his claims of entitlement to an increased rating for radiculopathy of the right lower extremity and entitlement to a total disability rating.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for the Veteran's lumbar spine disability prior to June 30, 2009 have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Diagnostic Code) 5243 (2016).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for the Veteran's lumbar spine disability from June 30, 2009 to October 26, 2012 have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

3.  The criteria for the assignment of an increased disability rating of 20 percent for the Veteran's lumbar spine disability for the period from October 27, 2012 to December 19, 2012 have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

4.  The criteria for the assignment of a disability rating in excess of 20 percent for the Veteran's lumbar spine disability from December 20, 2012 to September 7, 2015 have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

5.  The criteria for the assignment of a disability rating in excess of 60 percent for the Veteran's lumbar spine disability from January 1, 2016 to the present have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243.

6.  The criteria for withdrawal of the appeal as to the issues of entitlement to an increased rating for radiculopathy of the right lower extremity and entitlement to a total disability rating have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of TDIU and Increased Rating for Radiculopathy Claims

In a statement received from the Veteran in October 2016, the Veteran indicated that he wished to withdraw his appeal of the issues of entitlement to an increased rating for radiculopathy of the right lower extremity and entitlement to a total disability rating.

Under 38 U.S.C.S. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

II.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Here, compliant VCAA notice was sent to the Veteran in August 2009. 

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The Veteran was afforded a RO DRO Informal Hearing Conference in August 2016.  VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in July 2016, the Veteran underwent a VA examination for his lumbar spine disability.  The examiner detailed the Veteran's assertions, conducted all appropriate testing and reported the results later that month.  As such, the examination is sufficient for rating purposes.  Id. at 311.  

Prior to the June 2015 remand, the Veteran was afforded several VA examinations associated with his claim.  VA examinations for his lumbar spine disability were performed in September 2009, October 2012, and December 2012.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

While a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Presently, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, applicable to intervertebral disc syndrome (IVDS).  Pursuant to 38 C.F.R. § 4.71a, disabilities assigned Diagnostic Code 5243 may be rated either under the general rating formula for diseases and injuries of the spine (general rating formula) or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2016).

Under the general rating formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 60 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  But, this rule does not apply from September 8, 2015 to the present as the Veteran is in receipt of at least a 40 percent disability rating-the maximum schedular evaluation based on limitation of motion-and a rating above 40 percent requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In light of the above, the Board will now apply the applicable legal principles to the symptoms of the Veteran's lumbar spine disability present during the relevant time periods on appeal.

A. Prior to December 20, 2012

The Board considers the state of the Veteran's lumbar spine disability from the one-year time period before the Veteran filed his increased-rating claim until VA makes a final decision.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  In this case, the Veteran filed his claim on June 30, 2009.  Accordingly, the Board must analyze the Veteran's disability picture from June 30, 2008 onward.  As stated previously, for the time period prior to June 30, 2009 the Veteran is in receipt of a noncompensable disability rating.  For the time period from June 30, 2009 to December 19, 2012, the Veteran is in receipt of a 10 percent disability rating.  A 20 percent rating was assigned, effective December 20, 2012.  After carefully reviewing the record, the Board finds that the Veteran is entitled to a disability rating of 20 percent-but no higher- for the period from October 27, 2012 to December 19, 2012 only.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  For all other periods prior to December 20, 2012, higher ratings are not warranted.

Turning to the medical evidence of record for the period prior to December 20, 2012, the Veteran was afforded a VA examination regarding his back in September 2009.  During this examination, the Veteran complained that his back pain had progressively worsened since his 1996 in-service injury.  Upon examination, the examiner reported a gross normal alignment of the spine.  In January 2010, the examiner issued an addendum opinion clarifying the results of the Veteran's range of motion tests.  The Veteran displayed the following measurements during the range of motion tests: forward flexion of the thoracolumbar spine to 90 degrees, extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The examiner observed pain present at the "extreme range of motion" for forward flexion, extension, lateral flexion, and left and right rotation. 

On October 27, 2012, the Veteran was afforded another VA examination for his lumbar spine disability.  There, the Veteran complained that his lower back pain was worsening.  The examiner did not observe guarding or muscle spasms, abnormal gait, or abnormal spinal contour.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 75 degrees, with pain present at 50 degrees; extension to 10 degrees, with pain present at 10 degrees; right lateral flexion to 30 degrees, with pain present at 25; left lateral flexion to 30 degrees, with pain present at 25; right rotation to 30 degrees, with pain present at 25; and left rotation to 30 degrees, with pain present at 25.  Following repetitive range of motion testing, the Veteran displayed the following measurements: forward flexion of the thoracolumbar spine to 80 degrees; extension to 15 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 30 degrees; and left rotation to 30 degrees.  The examiner noted that pain additionally limited the function of the Veteran's spine after repetitive use.  

The evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a compensable rating prior to June 30, 2009.  The record lacks any evidence documenting the severity of the Veteran's lumbar spine disability between June 30, 2008 and June 29, 2009.  Therefore, the Veteran is not entitled to a compensable rating prior to June 30, 2009. 

Next, the evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 10 percent prior to October 27, 2012.  Specifically, even after considering pain and the other symptoms described in DeLuca, the evidence during this period fails to demonstrate that the Veteran displayed forward flexion limited between 30 and 60 degrees; combined range of motion of the thoracolumbar spine less than 120 degrees, or either muscle spasms or guarding resulting in abnormal gait or abnormal spinal contour.  As such, the Board will deny the claim, as it pertains to the period between June 30, 2008 and October 26, 2012.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

However, the Veteran credibly reported functional loss during the October 2012 examination and the examiner observed forward flexion of the Veteran's thoracolumbar spine limited to 50 degrees due to pain.  Accordingly, the Board finds that the Veteran's lumbar spine disability most closely approximates the criteria for a 20 percent rating from October 27, 2012.  As such, the Board will grant this part of the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 20 percent for this time period.  Specifically, evidence during this period fails to demonstrate that the Veteran displayed forward flexion limited to 30 degrees or less; had favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or experienced incapacitating episodes having a total duration of at least 2 weeks or but less than 4 weeks in the last twelve months.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

B. From December 20, 2012 to January 1, 2016

As stated in the Introduction section, from September 8, 2015 to December 31, 2015, the Veteran was in receipt of a temporary maximum 100 percent rating for post-surgery convalescence.  As such, the Board's focus is limited to December 20, 2012 to September 7, 2015.  For the time period from December 20, 2012 to September 7, 2015, the Veteran is in receipt of a 20 percent disability rating.  After carefully reviewing the record, the Board finds that the disability rating in excess of 20 percent is not warranted during this period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Turning to the medical evidence of record for this period, the Veteran was afforded a VA examination in December 20, 2012 for his lumbar spine disability.  The examiner recorded guarding or muscle spasms that resulted in abnormal gait, but not abnormal spinal contour.  The Veteran then displayed the following measurements during range of motion testing: forward flexion of the thoracolumbar spine to 80 degrees with no pain; extension to 25 degrees, with pain present 25 at degrees; right lateral flexion to 30 degrees with no pain; left lateral flexion to 30 degrees with no pain present; right rotation to 30 degrees with no pain present; and left rotation to 30 degrees with no pain present.  Following repetitive range of motion testing, the Veteran displayed the following measurements: forward flexion of the thoracolumbar spine to 80 degrees; extension to 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right rotation to 25 degrees; and left rotation to 30 degrees.  The examiner noted that pain, less movement than normal, and disturbance of locomotion additionally limited the function of the Veteran's spine after repetitive use.  

November 2011 VA treatment records document the Veteran's lumbar spine range of motion test results.  The range of motions test results were descriptive, rather that detailing specific degree measurements.  These treatment records indicate flexion within functional limits, moderate limitation in extension, minimum limitation in right lateral flexion, left lateral flexion within functional limits, and minimum limitation in bilateral rotation. 

In anticipation of the Veteran's back surgery in September 2015, the Veteran met with Dr. David W. Duffner.  Private treatment records dated in July 2015 and August 2015 documented range of motion tests.  July 2015 treatment records revealed flexion to 90 degrees, extension to 0 degrees, left lateral flexion to 0 degrees, and right lateral flexion to 0 degrees.  August 2015 treatment records revealed identical results: flexion to 90 degrees, extension to 0 degrees, left lateral flexion to 0 degrees, and right lateral flexion to 0 degrees. 

Based upon the foregoing, the Board concludes that the evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 20 percent for this time period.  Specifically, even after considering pain and the other symptoms described in DeLuca, the evidence during this period fails to demonstrate that the Veteran displayed forward flexion limited to 30 degrees or less; had favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine; or experienced incapacitating episodes having a total duration of at least 2 weeks or but less than 4 weeks in the last twelve months.  As such, the Board will deny the claim.  The Board has considered the applicability of the benefit of the doubt doctrine.  But, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

C. From January 1, 2016 to the Present

From January 1, 2016 to the present, the Veteran is in receipt of a disability rating of 60 percent.  After reviewing the record, the Board finds that a disability rating higher than 60 percent for this time period is not warranted.  Accordingly, the Board will deny this portion of the claim.

In July 2016, the Veteran underwent a VA examination regarding his lumbar spine disability.  Upon examination, the examiner documented disturbance of locomotion, interference with sitting, and interference with standing that contributed to the Veteran's disability.  The examiner observed guarding or muscle spasms; however, he found that the Veteran's muscle spasms did not result in abnormal gait or abnormal spinal contour.  A diagnosis of ankylosis was not recorded.  Also, the examiner did not indicate any IVDS episodes requiring bed rest. 

On October 24, 2016, Dr. Duffner stated that "Mr. Jerry W. Suddreth has experienced at least 6 to 8 weeks of total incapacitation for the last 12 months, due to his service connected back condition."  The statement offered supportive evidence that the Veteran met a higher disability rating for IVDS: Diagnostic Code 5243.  Accordingly, the RO in a February 2017 Rating Decision increased the Veteran's rating for lumbar spine disability to 60 percent disabling, effective January 1, 2016. 

When viewing the disability picture painted by the totality of the competent, credible medical evidence a record, the Board finds that a disability rating in excess of 60 percent for a lumbar spine disability for this period is not warranted.  The criteria for a 60 percent rating under Diagnostic Code 5243 is met because, according to Dr. Duffner's October 2016 statement, the Veteran has experienced incapacitating episodes having a total duration of at least six weeks.  However, the evidence of record fails to indicate unfavorable ankyloses of the entire spine.  Thus, the Veteran's claim for an evaluation in excess of 60 percent during this time period must be denied.  See 38 C.F.R. § 4.71a.

IV. Lower Extremity Claim

Note 1 to the general rating formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  As noted in Section I, the Veteran has expressly waived his increased rating claim for radiculopathy of the right lower extremity.  Therefore, the remaining issue is whether there is evidence of a neurological abnormality in the Veteran's left lower extremity.  During the pendency of the appeal, VA and private treatment records as well as the Veteran's lay statements do not document any symptoms suggestive of a neurological abnormality in the left lower extremity.  Therefore, a separate compensable rating for a neurological abnormality of the left lower extremity is not warranted. 


ORDER

A compensable disability rating for the lumbar spine disability prior to June 30, 2009 is denied. 

A disability rating in excess of 10 percent for the lumbar spine disability from June 30, 2009 to October 26, 2012 is denied.

A disability rating of 20 percent, but no higher, for the lumbar spine disability is granted, from October 27, 2012 to December 20, 2012.

A disability rating in excess of 20 percent for the lumbar spine disability from December 20, 2012 to September 7, 2015 is denied.

A disability rating in excess of 60 percent for the lumbar spine disability from January 1, 2016 to the present is denied.

The appeal as to the claims of entitlement to an increased rating for radiculopathy of the right lower extremity and entitlement to a total disability rating is dismissed.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


